Citation Nr: 1718942	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-36 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for polyneuropathy, right upper extremity.

2.  Entitlement to a rating in excess of 20 percent for polyneuropathy, left upper extremity.

3.  Entitlement to an increased rating for polyneuropathy, right lower extremity, rated 10 percent prior to May 31, 2016 and rated 20 percent thereafter.

4.  Entitlement to an increased rating for polyneuropathy, left lower extremity, rated 10 percent prior to May 31, 2016 and rated 20 percent thereafter.

5.  Entitlement to an increased rating for polyneuropathy, right lower extremity, rated 10 percent rated 20 percent from May 31, 2016.

6.  Entitlement to an increased rating for polyneuropathy, left lower extremity rated 10 percent rated 20 percent from May 31, 2016.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 21, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1979 to January 1983, from August 1991 to February 1992, and from February 2003 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an August 2010 rating decision, the RO increased the rating of polyneuropathy, right upper extremity, from 10 percent to 30 percent, and polyneuropathy, left upper extremity, from 10 percent to 20 percent effective December 18, 2009.  Similarly, in June 2016, the RO issued a decision that increased the rating of polyneuropathy, right lower extremity, from 10 percent to 20 percent, and polyneuropathy, left lower extremity, from 10 percent to 20 percent effective May 31, 2016.  As neither RO decision awarded the Veteran the maximum benefit allowed by law and regulation, the claims remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

With regard to the claim of entitlement to a TDIU, the June 2016 RO decision granted this claim and assigned an effective date of January 21, 2011.  Thus, the claim is moot from that date forward.  However, because the claim of entitlement to a TDIU is considered part-and-parcel of the increased rating claims on appeal, see Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009), whose appeal periods pre-date the effective date of the award of TDIU, consideration must still be given to whether entitlement to a TDIU prior to January 21, 2011 is warranted.  This change in reflected in the characterization of the issue on the title page.

In August 2015, the Board remanded this appeal for further development, which has been completed.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's polyneuropathy, right upper extremity, is manifested by symptoms that may be characterized as no more than moderate, incomplete paralysis of the ulnar nerve.

2.  For the entire appeal period, the Veteran's polyneuropathy, left upper extremity, is manifested by symptoms that may be characterized as no more than moderate, incomplete paralysis of the ulnar nerve.

3.  For the entire appeal period, the Veteran's polyneuropathy, right lower extremity, is manifested by symptoms that may be characterized as no more than moderate, incomplete paralysis of the external popliteal nerve.

4.  For the entire appeal period, the Veteran's polyneuropathy, left lower extremity, is manifested by symptoms that may be characterized as no more than moderate, incomplete paralysis of the external popliteal nerve.

5.  From February 19, 2010 onward, the Veteran's service-connected disabilities result in an inability to maintain and secure substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for polyneuropathy, right upper extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.120-4.124, 4.124a, Diagnostic Codes 8514 - 8516 (2016).

2.  The criteria for a rating in excess of 20 percent for polyneuropathy, left upper extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.120-4.124, 4.124a, Diagnostic Codes 8514 - 8516 (2016).

3.  Prior to May 31, 2016, the criteria for a 20 percent rating, but no higher, for polyneuropathy, right lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.120-4.124, 4.124a, Diagnostic Code 8521 (2016).

4.  Prior to May 31, 2016, the criteria for a 20 percent rating, but no higher, for polyneuropathy, left lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.120-4.124, 4.124a, Diagnostic Code 8521 (2016).

5.  From May 31, 2016, the criteria for a rating in excess of 20 percent for polyneuropathy, right lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.120-4.124, 4.124a, Diagnostic Code 8521 (2016).

6.  From May 31, 2016, the criteria for a rating in excess of 20 percent for polyneuropathy, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 4.1-4.14, 4.120-4.124, 4.124a, Diagnostic Code 8521 (2016).

7.  The criteria for entitlement to a TDIU are met from February 19, 2010.               38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Two standard letters issued in January 2010 satisfied the duty to notify provisions for the upper and lower extremity neuropathy increased rating claims.  A standard letter issued in January 2011 satisfied the duty to notify provisions for the claim of entitlement to a TDIU.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  The Veteran was provided VA medical examinations in January 2010, February 2010, March 2011, and May 2016.  Considered together, the examinations, along with the medical opinions, are sufficient evidence for deciding the claims.  Considered together, the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Increased Rating Claims

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

A.  Legal Framework

The Veteran's polyneuropathy, right and left upper extremities, is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8516, for paralysis of the ulnar nerve.  The Veteran's polyneuropathy, right and left lower extremities, is rated pursuant to 38 C.F.R. § 4.124a, DC 8521, for paralysis of the external popliteal nerve.

DC 8516 provides ratings for complete and incomplete paralysis of the ulnar nerve, and ratings differ based on whether the minor or major extremity is being evaluated.  The Veteran is right-hand dominant, see, e.g., May 2016 VA examination report; therefore, for the purposes of evaluating her upper extremity neuropathies, her right upper extremity will be considered the major extremity and her left upper extremity will be considered the minor extremity.  See 38 C.F.R. § 4.69 (handedness, for the purpose of VA ratings, will be determined by the evidence of record and only one hand may be considered dominant).

Under DC 8516, mild incomplete paralysis is rated 10 percent disabling for both the minor and major extremity; moderate incomplete paralysis is rated 30 percent disabling for the major extremity and 20 percent disabling for the minor extremity; and severe incomplete paralysis is rated 40 percent disabling for the major extremity and 30 percent disabling for the minor extremity.  Complete paralysis is rated as 60 percent disabling for the major extremity and 50 percent disabling for the minor extremity.  Complete paralysis is exemplified by symptoms such as the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of tension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of the wrist weakened.

The ratings provided by DC 8521 do not differ between the major and minor extremity.  Minor incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis is rated 40 percent disabling.  Complete paralysis is exemplified by symptoms such as foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; and anesthesia covers entire dorsum of foot and toes.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating that may be assigned for neuritis, not characterized by organic changes, will be that for moderate, or with sciatic nerve involvement, moderately severe, incomplete paralysis.  Id.

B.  Facts and Analysis

An August 2008 Plastic Surgery Outpatient note showed that there was objective evidence of some tingling/paresthesia on the tip of the left pinky finger and left ring finger.  There were boutonniere-like deformities of the left ring finger and right middle finger.  Additionally, the note showed that the Veteran was ongoing hand therapy for a mallet finger deformity on her left pinky finger that resulted from a spontaneous rupture/stretch of the extensor tendon in that finger that occurred in May 2008.

A November 2008 Rheumatology Outpatient Follow-up note indicated that there was only a boutonniere deformity on the right hand; there was no mention of such a deformity on any fingers of the left hand, though the mallet finger deformity of the left pinky finger was noted.

In October and December 2009 Primary Care Medicine notes, the Veteran complained of dropping objects frequently.  She reported that both her hands and feet will cramp.  Her fingers will sometimes overlap when they cramp. She stated that the tips of her fingers are numb.  She also reported dropping a 10 pound tray on her left thigh at work in October 2008, which had caused her thigh to bruise and it had more recently begun burning.  The Veteran also noted that at work she was no longer allowed to handle the medical instrument trays - the Veteran works as a medical supply technician for the Bay Pines, Florida, VA Medical Center.

In December 2009, the Veteran was referred by her employer for medical evaluation after dropping objects and complaining of severe burning pain.  See December 2009 Employee Health Injury note.  The examiner indicated that she suffers occupational impairment from her neuropathy, which causes significant pain, burning, weakness, numbness, and an inability to hold objects, and also a rheumatological condition of unknown etiology, which causes hand deformity and weakness in her hands and other joints.  The examiner wrote that the Veteran has been unable to perform the essential functions of her job as a medical supply technician, which involves handling medical instruments, and the Veteran, too, admitted that she could not do her job and planned on filing for disability retirement.  On physical examination, muscle strength testing was normal, bilaterally; reflexes ranged from 1 to 2+ in all areas; and the Veteran had decreased pain and touch sensation up to her mid-shin in her legs and in her hands up to her elbows in her arms.

A December 2009 Rheumatology Outpatient Follow-up note shows that the Veteran reported numbness in the tips of her fingers, dropping objects, neck pain, and stiffness in the mornings lasting longer than one hour.  The examiner also noted that all prior EMG studies of the upper and lower extremities have been normal.

In January 2010, the Veteran submitted a statement describing her disabilities.  She reported that the polyneuropathy affects both of her hands and feet.  All areas are painful, and she gets cramps, making the fingers and toes crisscross each other.  She reported that her hands have gotten worse, with the recent left pinky mallet finger deformity occurring after her hand had cramped.  She noted that her treatment for that deformity has helped her finger straighten, but it has been painful daily.  She reported that cramps come so often that the middle fingers on both hands have a curvature and touch each other.  She reported that her left thumb is painful and the pinky finger on her right hand sticks out and has an upward curvature.  She reported that since the middle of 2008, her fingers have gotten so bad and painful that she drops objects all the time - for example, a small egg taken from the refrigerator, or a cup.  She noted that when she drops objects, she does not feel them leaving her hand.  She reported that it takes her longer to complete personal hygiene due to the pain.  She also reported that she is dropping objects at work.

In January 2010, the Veteran underwent a VA examination that evaluated the current severity of her polyneuropathy, right and left upper extremities.  The Veteran reported that the pain in her hands had worsened and that she also had numbness in the tips of all of her fingers.  She reported that her left pinky finger bends periodically after her hand cramps.  She also reported that she drops objects frequently.

On physical examination, motor, sensory, and reflex tests were performed.  Motor testing revealed that the Veteran's muscle strength in all of her hand and finger muscles, bilaterally was rated 4 out of 5.  The examiner wrote that this muscle strength weakness causes impairment in grip strength, and that the affected nerves were the radial, median, and ulnar nerves.  Sensory testing revealed normal vibration sense bilaterally, decreased feeling of pain bilaterally, decreased sensation to light touch and pin brick of both hands in gloves distribution, and decreased position sense bilaterally.  The examiner wrote that the affected nerves were the radial, median, and ulnar nerves.  Reflex testing revealed normal reflexes (2+) in the biceps, triceps, and brachioradialis, bilaterally.  On examination, there was no evidence of muscle atrophy or abnormal tone or bulk.  There were no tremors, tics, or other abnormal movements.  Gait and balance were noted to be normal.

The examiner wrote that the polyneuropathy, right and left upper extremities, results in significant occupational effects.  Its impact includes decreased manual dexterity, problems with lifting and carrying, and pain.  It was noted that the Veteran is currently retired, but while she was working, this resulted in problems with dropping objects and she was also reassigned to a more sedentary role to accommodate for her impairments.  The examiner wrote that the polyneuropathy, right and left upper extremities, resulted in mild to moderate impairment of the Veteran's usual daily activities.  The examiner noted that neuritis was present; paralysis and neuralgia were absent.

In February 2010, the Veteran underwent a VA examination that evaluated the current severity of her polyneuropathy, right and left lower extremities.  The Veteran reported that her symptoms had worsened since her last VA examination (October 2008).  She reported that she has more intense burning on her entire feet and sharp pain of the dorsal surface of her feet.  She reported that cramping of the entire feet causes her toes to spread out and crisscross each other.  She states that her symptoms are worse upon awakening and that she uses a cane to ambulate.  Per a review of her medical history, the examiner noted her present symptoms to include stiffness, numbness, pain, cramping, burning, and tingling.

On physical examination, motor, sensory, and reflex tests were performed.  Motor testing revealed no muscle deficits.  Sensory testing revealed normal vibration sense, normal pain sense, decreased light touch sense, bilaterally, and normal position sense.  The examiner wrote that the affected nerves were superficial peroneal, sural, bilateral medial and lateral plantar and bilateral calcaneal cutaneous nerves.  Reflex testing revealed normal (2+) knee, ankle, and plantar reflexes bilaterally.  Reflex testing also evaluated her upper extremity reflexes, which showed normal (2+) reflexes in the biceps, triceps, brachioradialis, and fingers, bilaterally.  On examination, there was no evidence of muscle atrophy or abnormal tone or bulk.  There was no evidence of tremors, tics, or other abnormal movements.  The Veteran was noted to have an antalgic gait.

The examiner wrote that the Veteran's polyneuropathy, right and left lower extremities, had no significant occupational effects or effects on usual daily activities.  The examiner noted that neuritis was present and paralysis and neuralgia were absent.

In February 2010, the Veteran received a notice letter from her employer informing her that a decision had been made to cease her employment effective February 19, 2010.  The decision was based on a finding that the Veteran could no longer perform the essential functions of her job.

A March 2010 Rheumatology Outpatient Follow-up note showed that the Veteran reported the bilateral 5th digits on her feet were turning inward.

The Veteran provided lay accounts of her disability in a March 2010 letter, September 2010 VA Form 9, and a February 2011 Statement in Support of Claim.  She reported that she was taking medication that made her hair fall out - VA treatment records confirm usage of Methotrexate to treat her arthralgias from January to April 2010, at which point its use was discontinued due to the side effect of alopecia.  She reported that she has joint pain in her fingers and they are curving in different directions.  She reported that the pain is daily.  She reported chronic pain, day and night, to hands and feet.  She reported that hurt feet have a burning sensation, but medications help relieve the discomfort.  She reported that her fingers and toes spread in different directions daily, and cold or rainy weather increases the frequency of those occurrences.  She reported that when she was still working, the functional effects caused by her polyneuropathies caused her employer to assign her more sedentary duties - she was given a desk and a computer - however, when staffing was low she was asked to assist in other areas and she continued to drop objects due to a loss of sensation in both hands.

A VA Form 21-4192, Employer Response for Information in Connection with Disability Claim, was submitted in February 2011.  It indicated that the Veteran was employed as a medical supply technician at the Bay Pines, Florida VA medical center from August 1993 to February 19, 2010.  It showed that she had lost an approximate 60 days of work in the prior 12 month period.  Under the "Concessions" heading it was written: "limited standing, lifting, I was working from a desk and using a cane to walk at any given time due to onset of burning sensation to feet and when typing to place orders my fingers cramped and hurt.  I have loss of sensation in hands and drop items.  I also have deformity to my fingers."  The Board notes that this document was not signed or dated by the employer and, given the perspective from which the "Concessions" subsection was written, the forms appears to have been completed by the Veteran.

In March 2011, the Veteran underwent a VA examination to evaluate the current severity of her polyneuropathy, for both the bilateral upper and lower extremities.  With regard to the upper extremities, the Veteran reported that the burning sensation in her hands was more intense and that the entire hands burned and hurt now.  The Veteran also reported that she drops objects more frequently because of this.  With regard to the lower extremities, the Veteran reported more intense burning and pain in both feet.  She reported a stabbing sensation to the dorsal aspect of her feet and emphasized that the entirety of each foot burns.  She also reported cramping in both feet, which causes her the inability to move her toes sometimes.  The Veteran reported she staggers sometimes, but there have not been any falls.  She also reported that she has to walk with a hand crutch due to feet pain causing her a limp.

On physical examination, motor, sensory, and reflex tests were performed.  Motor testing revealed normal (5 - active movement against full resistance) results in all but one area tested.  Elbow flexion and extension, wrist flexion and extension, finger abduction, thumb opposition, hip flexion and extension, knee flexion and extension, ankle dorsiflexion and plantar flexion, and great toe extension were all normal, bilaterally.  Finger flexion showed impairment and tested at 4 out of 5 (active movement against some resistance), bilaterally.  Sensory testing revealed normal results as to vibration sense, position sense, pain or pinprick sense, and light touch, bilaterally and in both upper and lower extremities.  No dysesthesias were noted in any extremity, and the examiner wrote that, based on clinical testing, no nerves were affected.  Reflex testing revealed normal (2+) results in all extremities, with biceps, triceps, brachioradialis, fingers, abdomen, knee, ankle, and plantar being tested.  On examination, there was no evidence of muscle atrophy or abnormal tone or bulk.  There was no evidence of fasciculations.  Gait was noted to be antalgic, with right forearm crutch and tandem was with slight unsteadiness intermittently.

The examiner wrote that the Veteran's peripheral neuropathy, right and left lower extremities, would prevent physical employment but not prohibit sedentary employment.  These disabilities would also have a moderate effect on the Veteran's usual daily activities.  The main symptom impairing occupational functioning was noted to be pain.  The examiner wrote that the Veteran's peripheral neuropathy, right and left upper extremities, would prevent physical employment and have a mild to moderate impact on sedentary employment due to impairments in her hands.  These disabilities would also have a mild to moderate effect on the Veteran's usual daily activities.  The main effects on occupational activities included decreased manual dexterity, problems with lifting and carrying, and pain.  For all polyneuropathies, the examiner noted that neuritis was present and paralysis and neuralgia were absent.

VA treatment records from March 2011 to May 2016 show that the Veteran continued to complain of worsening pain and stiffness, especially in the mornings and with activity.  She reported pain in her shoulders.  July 2012 rheumatology outpatient follow-up note (she describes shoulder and cervical pain); see also October 2008 VA examination report (Veteran reported radiating pain to both shoulders).  She reported numbness and tingling in her finger tips and pain in her feet, predominantly in her heels and worse in the mornings.  She reported a burning/shooting sensation in the back of both heels that usually occurs at night, as well as in the mornings when she first wakes up.  She noted that this pain is not on the bottom of her feet.  It was also noted that she uses a cane for ambulation and that she has inserts in her shoes.

In May 2016, the Veteran underwent her most recent VA examination and it evaluated the polyneuropathy in both her upper and lower extremities.  The examiner determined that, in the upper extremities, there was impairment of the ulnar nerves, bilaterally, and in the lower extremities, there was impairment of the external popliteal nerves bilaterally.  The Veteran reported that she has intermittent severe pain, numbness, and tingling in all four extremities.  She denied constant pain.  She reported burning in the heels of both feet, all of the time and worse at night.  She reported that she uses a cane for stability due to tingling in her legs.  She reported that she drops objects easily without realizing that she is about to drop them.

The examiner recorded the following symptoms: severe intermittent pain in all four extremities; severe paresthesias and/or dysesthesias in all four extremities; and severe numbness in all four extremities.  On physical examination, muscle strength, sensory, and reflex testing was performed.  Muscle strength testing revealed muscle strength at 4 out of 5 (active movement against some resistance) in elbow flexion and extension, wrist flexion and extension, grip, pinch, knee extension, and ankle plantar flexion and dorsiflexion, all bilaterally.  On sensory testing for light touch, normal senses were found in the shoulder area and upper anterior thigh, bilaterally; decreased senses were found in the inner/outer forearm, thigh/knee, and lower leg/ankle, bilaterally; and there was an absence of sensation in the hand/fingers and foot/toes, bilaterally.  Reflex testing revealed normal (2+) results in the bilateral biceps, and hypoactive (1+) results in the triceps, brachioradialis, knee, and ankle, bilaterally.  On examination, there was no evidence of muscle atrophy or trophic changes.  Gait was noted to be antalgic.

The examiner concluded that there was moderate incomplete paralysis of the ulnar and external popliteal nerves, both bilaterally.  The examiner noted that prior EMG testing from May 2013 was reviewed and showed multi-level cervical radiculopathy affecting the upper extremities and lumbar radiculopathy affecting the lower extremities.  With regard to functional effects, the examiner wrote that her polyneuropathy conditions result in limited use of hands; loss of dexterity and fine motor skills in her hands; limitations to standing and walking; and loss of balance.

In July 2016, the Veteran emailed the RO and described her disabilities.  She reported that she cannot stand on her feet too long because it will cause a burning sensation, especially in her heels.  She noted that even in a sitting position, she experiences a burning sensation on the bottom and inside lateral aspects of both feet.  She reported that there are 2 to 3 times per week that her heels burn so bad that she has to remove her feet from her bed for comfort.  She reported that on both feet, cramping pain causes her toes to spread and that they may be in that position for 2 to 3 minutes before returning to normal.  She reported that this happens 2 to 3 times per week.  She reported that her fingers cramp sometimes and related an example where the prior night her right thumb and cramped and it locked into a straight position for about 2 minutes.  She provided another example where, in the same night, her right pinky finger cramped and then her left pinky finger started cramping as well.  She noted that she is always dropping things because of decreased grip strength, and that she previously had a mallet pinky finger on her left hand for a few months.  She reported that she rotates her arms in a splint to ease her finger pain at night.  She related that she is not comfortable with other people seeing her toes and fingers cramp and spread.  She related that she has also had cramps in her arms and legs that have awakened her from sleep, and added that this is one reason how she knows that her polyneuropathy has worsened.

Polyneuropathy, Right and Left Upper Extremities

The appeal period for polyneuropathy, right and left upper extremities, begins on December 18, 2008, one year prior to the date VA received the claim for increased ratings.  Gaston v. Shinseki, 605, F.3d 979, 982 (Fed. Cir. 2010).  

Throughout the appeal period, the Veteran's polyneuropathy has manifested in symptoms of intermittent, chronic severe pain, numbness in the hands and finger tips, tingling, burning, and weakness, to include causing reduced grip strength.  The Veteran has experienced cramping in both hands, which can lead to fingers crisscrossing each other or being stuck in one position; or, in the case of one incident prior to the appeal period, a spontaneous rupture/stretch of the extensor tendon in her left hand causing a mallet finger on the left pinky, which did resolve.  See August 2008 Plastics Outpatient note (status-post stack splint and hand therapy for left little finger mallet finger); see also July 2008 Consult PMR OT Functional Assessment ("Vet has worn a finger splint to keep finger in extension to provide healing for past 6 weeks and is now ready for therapy/ROM.").

The Veteran's symptoms have resulted in functional loss in the form of decreased grip strength and loss of dexterity and fine motor skills in the hands.  At home, it takes her longer to do chores and to get ready for work.  At work, the Veteran frequently dropped objects such as medical instruments and her hands cramped and became painful while typing.  Prior to the appeal period, her employer accommodated her disabilities by assigning her more sedentary duties; however, in February 2010 she was nonetheless released from her job.  VA examiners have also indicated that her functional deficits cause mild to moderate impairment in her usual daily activities, though the Board notes that an October 2008 VA examination report, from prior to the appeal period, indicated that they severely impair the ability to perform recreational activities and that they prevent sports.
  
The Board finds that the Veteran's polyneuropathy has resulted in significant sensory changes that impact both occupational and day-to-day functioning.            38 C.F.R. § 4.124a ("When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree."); M21-1, III.iv.4.G.4.c (moderate is reserved for the most significant cases of sensory-only impairment).  Non-sensory changes have been shown, too; however, their functional impact is of a much lower degree.  Moreover, the May 2016 VA examination also characterized this level of disability as moderate incomplete paralysis of the ulnar nerve.  It is significant that this medical assessment was made in consideration of the Veteran's symptoms and functional impairment.  The Board agrees with this determination and, after consideration of the medical and lay evidence of record, the Board finds that the Veteran's polyneuropathies of the right and left upper extremity each approximate moderate incomplete paralysis of the ulnar nerve, corresponding to 30 percent and 20 percent ratings for the right and left extremity, respectively.  See 38 C.F.R.         § 4.124a, DC 8516.  

Higher ratings are available for severe incomplete paralysis of the ulnar nerve, but the Veteran's polyneuropathies have not more nearly approximated that level of disability at any point during the appeal period.  As noted above, the functional manifestations of polyneuropathies have been caused primarily by significant sensory changes; decreased motor and reflex changes have been of a much lower degree.  To this end, on VA examination in January 2010 and May 2016, motor testing revealed muscle strength at 4 out of 5 in the bilateral upper extremities.  March 2011 VA examination motor testing revealed muscle strength at 4 out of 5 in bilateral finger flexion and normal muscle strength in bilateral elbow, wrist, thumb, and finger abduction.  Reflexes have shown slight degradation during the appeal period, with the January 2010 and March 2011 VA examinations finding normal 2+ reflexes and the May 2016 examination finding reflexes consistently at 1+, hypoactive.  There have been no findings of muscle atrophy or abnormal tone or bulk.  Moreover, no medical examiners have characterized the severity of these disabilities as severe incomplete paralysis of the ulnar nerve.

The medical findings on examination are of greater probative value than the Veteran's statements concerning the severity of her polyneuropathy of the upper extremities.  While she is competent to describe her symptoms, she is not competent to establish the level of severity of these service-connected disabilities.  Similarly, she is not competent to attribute her symptoms to one disability over another, as the Board finds these determinations to be medically complex and the evidence does not indicate that the Veteran has the requisite medical training or expertise to make such determinations.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The medical evidence shows that her finger deformities, stiffness, joint pain and weakness, and difficulty sleeping associated with joint pains have been attributed to fibromyalgia, and radiating shoulder pains have been attributed to a cervical radiculopathy; these symptoms have not been considered in the evaluation of her polyneuropathies.  Similarly, in January 2010, the Veteran was prescribed Methotrexate medication for her joint pains.  This medication produced a side effect of alopecia and, as a result, its use was discontinued in April 2010.  As the joint pains are related to the fibromyalgia, and not the polyneuropathy, the side effect of alopecia was not considered in this evaluation.

The Board has also considered evaluation of these disabilities under alternate codes.  The Note following 38 C.F.R. § 4.124a, DC 8917 indicates that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, to consider radicular group ratings.  To this end, the Board notes that the January 2010 VA examination found involvement of the radial, median, and ulnar nerves; the March 2011 VA examination found that no nerves were involved; and the May 2016 VA examination found that the ulnar nerve was involved.  Based on these examination reports, as well as the Veteran's symptomatology, the Board concludes that the ulnar nerve (Diagnostic Code 8516) is the most significant nerve affected; therefore, evaluating the polyneuropathies pursuant to the impact of a different nerve is not appropriate.  

Additionally, separate ratings for each nerve group cannot be assigned as it would constitute pyramiding.  38 C.F.R. § 4.14.  The Board notes further that an evaluation for moderate, incomplete paralysis of a major extremity warrants the assignment of a 30 percent rating under Diagnostic Codes 8514 (radial nerve), 8515 (median nerve), or 8516 (ulnar nerve).  Likewise, an evaluation for moderate, incomplete paralysis of a minor extremity warrants the assignment of a 20 percent rating under Diagnostic Codes 8514, 8515, or 8516.  There is no competent evidence showing more severe symptomatology to meet the criteria for the next higher ratings, for severe incomplete paralysis or complete paralysis, under DCs 8514 or 8515.  

The Board has also considered whether staged ratings are warranted but it finds that at no point during the appeal period has the Veteran's polyneuropathy more nearly approximated a rating higher than 30 percent for the right upper extremity and 20 percent for the left upper extremity.  See Hart v. Mansfield, 21 Vet. App. 505,    509-10 (2007).  Thus, the assignment of a staged rating is not warranted.

Accordingly, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for polyneuropathy, right upper extremity, and a rating in excess of 20 percent for polyneuropathy, left upper extremity.  A higher rating is not warranted for either disability.

Polyneuropathy, Right and Left Lower Extremities

The appeal period for polyneuropathy, right and left lower extremities, begins on January 13, 2009, one year prior to the date VA received the claim for increased ratings.  Gaston, 605 F.3d at 982.  

Throughout the appeal period, the Veteran's polyneuropathy has manifested in intermittent, severe pain, burning, numbness, and tingling.  The burning has affected the entirety of the feet and there has been a sharp stabbing pain on the dorsal aspect of her feet.  At times, the burning is so severe that she has to remove her feet from her bed at night for comfort.  The numbness has been in her toes.  She has also experienced cramps in her feet that make her toes spread or crisscross each other;  the Veteran reported that these cramps last for 2 to 3 minutes and occur 2 to 3 times a week.  The Veteran's polyneuropathy has resulted in her using a cane to aid with ambulation and she also uses inserts in her shoes.  All VA examination reports showed that she walks with an antalgic gait, and the March 2011 VA examination report noted antalgic gait with a right forearm crutch and tandem walk was with slight unsteadiness intermittently.  In July 2012, the Veteran reported severe pain and burning sensations in her bilateral heels.  

The Veteran's symptoms have resulted in functional loss.  While the Board acknowledges that a February 2010 VA examination report indicated that her polyneuropathy has no functional effects, VA examination reports from October 2008, March 2011, and May 2016 all showed functional loss in occupational activities and usual daily activities.  The functional effects were noted to be decreased mobility, loss of balance, limitations to standing for long periods of time, limitations to lifting and carrying objects, decreased stamina, and pain.  The October 2008 VA examination report labeled the occupational effects as "significant," and the March 2011 VA examination report stated that they would prevent physical employment.  The October 2008 VA examination report also noted that they were, in part, why the Veteran was reassigned duties while employed as a medical supply technician and that they also caused increased absenteeism.  The October 2008 VA examination report indicated that the polyneuropathy would have a mild to moderate range of effects on most usual daily activities and prevent sports.  The March 2011 VA examination report indicated that the polyneuropathy would have a moderate range of effects on usual daily activities.

The Board finds that the Veteran's polyneuropathy has resulted in significant sensory changes that impact both occupational and day-to-day functioning.            38 C.F.R. § 4.124a ("When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree."); M21-1, III.iv.4.G.4.c (moderate is reserved for the most significant cases of sensory-only impairment).  Non-sensory changes have been shown, too; however, their functional impact is of a much lower degree.  Moreover, the May 2016 VA examination also characterized this level of disability as moderate incomplete paralysis of the external popliteal nerve.  It is significant that this medical assessment was made in consideration of the Veteran's symptoms and functional impairment.  The Board agrees with this determination and, after consideration of the medical and lay evidence of record, the Board finds that the Veteran's polyneuropathies of the right and left lower extremity each approximate moderate incomplete paralysis of the external popliteal nerve, corresponding to 20 percent ratings for each of the right and left extremities.        See 38 C.F.R. § 4.124a, DC 8521.  

Higher ratings are available for severe incomplete paralysis of the external popliteal nerve, but the Veteran's polyneuropathies have not more nearly approximated that level of disability at any point during the appeal period.  As noted above, the functional manifestations of polyneuropathies have been caused primarily by significant sensory changes; decreased motor and reflex changes have been of a much lower degree.  To this end, October 2008, February 2010, and March 2011 VA examination reports showed motor, reflex, and sensory testing to be normal.  The May 2016 VA examination report showed slight degradation in these areas, with motor testing recorded at 4 out of 5 (active movement against some resistance); reflex testing recorded at 1+, hypoactive; and light touch sensory testing to be decreased in the lower leg/ankle and absent in the foot/toes.  There have been no findings of muscle atrophy or abnormal tone or bulk.  Moreover, no medical examiners have characterized the severity of these disabilities as severe incomplete paralysis of the external popliteal nerve.

The medical findings on examination are of greater probative value than the Veteran's statements concerning the severity of her polyneuropathy of the lower extremities.  While she is competent to describe her symptoms, she is not competent to establish the level of severity of these service-connected disabilities.  Similarly, she is not competent to attribute her symptoms to one disability over another, as the Board finds these determinations to be medically complex and the evidence does not indicate that the Veteran has the requisite medical training or expertise to make such determinations.  Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).  The medical evidence shows that her toe deformities, ankle synovitis and decreased range of motion, stiffness, joint pain and weakness, and difficulty sleeping associated with joint pains have been attributed to fibromyalgia, and radiating pains have been attributed to a lumbar radiculopathy; these symptoms have not been considered in the evaluation of her polyneuropathies.  Similarly, in January 2010, the Veteran was prescribed Methotrexate medication for her joint pains.  This medication produced a side effect of alopecia and, as a result, its use was discontinued in April 2010.  As the joint pains are related to the fibromyalgia, and not the polyneuropathy, the side effect of alopecia was not considered in this evaluation.

The Board has also considered evaluation of these disabilities under alternate codes.  M21-1, III.iv.4.G.4.f (separate evaluations of the lower extremities may be assigned for symptoms that are separate and distinct, do not overlap, and are attributed to different lower extremity nerves that are categorized in different nerve branches).  To this end, the Board notes that the February 2010 VA examination found involvement of the superficial peroneal, sural bilateral medial and lateral plantar, bilateral calcaneal cutaneous nerves; the March 2011 VA examination found that no nerves were involved; and the May 2016 VA examination found that the external popliteal nerve was involved.  Based on these examination reports, as well as the Veteran's symptomatology, the Board concludes that the external popliteal nerve is the most significant nerve affected, and that rating the polyneuropathies pursuant to this diagnostic code would afford the Veteran the highest rating for moderate incomplete paralysis.  Moreover, the affected popliteal nerves are part of the sciatic nerve branch, see M21-1, III.iv.4.G.4.e table, and therefore cannot be assigned separate ratings under DCs 8520 and 8521.  38 C.F.R. § 4.14.

The Board has also considered whether staged ratings are appropriate.  In doing so, it acknowledges that the Veteran's polyneuropathy of each extremity was previously rated as 10 percent prior to May 31, 2016 and 20 percent thereafter.  In evaluating the entire appeal period, however, the Board has found that the polyneuropathy of each extremity more nearly approximates the criteria for a 20 percent rating for the entire period.  The Board reaches this conclusion on the basis that the functional manifestations of the polyneuropathies have been primarily caused by sensory changes and remained relatively consistent.  The Board also notes that non-sensory changes have been present for the entire appeal period in the form of cramps.  It was also explained above that the worsening reflex and motor changes were considered non-sensory changes of a lower level of severity than the on-going sensory changes and did not support a higher 30 percent rating that would approximate severe incomplete paralysis.  Thus, the assignment of a staged rating is not warranted.  See Hart, 21 Vet. App. at 509-10.  

Accordingly, the Board concludes that, for the entire appeal period, a 20 percent rating is warranted for each polyneuropathy of the right and left lower extremity.  A rating in excess of 20 percent is not warranted.

C.  TDIU

The Veteran seeks entitlement to a TDIU.  Her claim was implicitly raised by evidence of unemployability and is considered part-and-parcel of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  In a June 2016 rating decision, the RO granted entitlement to a TDIU effective January 21, 2011; therefore, from that date forward, the claim is moot.  However, because the claim for a TDIU is part-and-parcel of the increased rating claims on appeal, for which the appeal period pre-dates the effective date of the award of TDIU, consideration must still be given to whether a TDIU is warranted prior to January 21, 2011.

A review of the June 2016 RO decision shows that a TDIU was granted based on the effects of the Veteran's service-connected polyneuropathies and posttraumatic stress disorder (PTSD).  The decision referenced a December 2009 Employee Health Injury note, in which the examiner determined that a combination of the Veteran's polyneuropathies and her then, nonservice-connected rheumatological condition (now known as fibromyalgia and service connected effective December 17, 2010) rendered her unfit to perform the essential functions of her job as a medical supply technician.  The RO decision also referenced an April 2011 VA examination for PTSD, which determined that her PTSD caused reduced reliability and productivity, and a May 2016 VA examination for polyneuropathies, which determined that the polyneuropathies limited the use of hands, caused a loss of dexterity and fine motor skills in the hands, limited standing and walking, and caused a loss of balance.  Thus, entitlement to a TDIU was granted based on the combined effects of the Veteran's service-connected disabilities.

In reviewing the Veteran's occupational history, the Board notes that the Veteran worked as a medical supply technician at a VA medical center from August 1993 until February 19, 2010, the date on which she was removed from her job by her employer due to an inability to perform.  See February 2010 Notice Letter.  Notice of the decision to separate the Veteran from her job, included consideration of the December 2009 Employee Health Injury note.  

In reviewing the Veteran's occupational functioning at the time of her separation from employment, the Board notes that the January 2010 VA examination report showed that her upper extremity polyneuropathies caused significant occupational effects manifested in decreased manual dexterity, problems with lifting and carrying, and pain.  Prior VA treatment record and examinations also recorded that the Veteran had a history of dropping objects at work and that her duties had been reassigned to accommodate her disabilities.  The March 2011 VA examination report showed that the Veteran's polyneuropathies of both the upper and lower extremities would prevent physical employment and that the polyneuropathy of the right and left upper extremity would cause a mild to moderate impact on sedentary employment.  At the time of her February 19, 2010 separation, her PTSD was also evaluated as resulting in reduced reliability and productivity, and manifested in symptoms such as difficulty falling and staying asleep, irritability/outbursts of anger, problems with concentration, hypervigilance, and exaggerated startle response.  See April 2011 VA examination report. 

In summary, the Board finds that the same service-connected disabilities and the severity of their functional effects which prevented the Veteran from being able to maintain and secure substantially gainful employment as of January 21, 2011 also existed at the time of her forced-separation from employment on February 19, 2010.  Accordingly, the Board resolves all reasonable doubt in favor of the Veteran and finds that a TDIU is warranted from February 19, 2010 because her service-connected polyneuropathies and PTSD prevented her from maintaining and securing substantially gainful employment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.16(a).  As the Veteran was gainfully employed prior to February 19, 2010, the Board finds that entitlement to a TDIU prior to this date is not warranted.


ORDER

A rating in excess of 30 percent for polyneuropathy, right upper extremity, is denied.

A rating in excess of 20 percent for polyneuropathy, left upper extremity, is denied.

Prior to May 31, 2016, a rating of 20 percent, but no higher, for polyneuropathy, right lower extremity, is granted.

Prior to May 31, 2016, a rating of 20 percent, but no higher, for polyneuropathy, left lower extremity, is granted.

From May 31, 2016, a rating in excess of 20 percent for polyneuropathy, right lower extremity, is denied.

From May 31, 2016, a rating in excess of 20 percent for polyneuropathy, left lower extremity, is denied

Entitlement to a TDIU from February 19, 2010, is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


